Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chen, US 20150189288 A1, published on July 2, 2015, hereinafter Chen.
Mertens, US 20150117791 A1, published on April 30, 2015, hereinafter Mertens.
Honma et al., US 5774634 A, published on 1998-06-30, hereinafter Honma.
Asano et al., US 5481727 A, published on 1996-01-02, hereinafter Asano.
Croxford et al., US 20170048534 A1, published on 2017-02-16, hereinafter Croxford.
Read, US 5689695 A, published on 1997-11-18, hereinafter Read97.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mertens, and further in view of Honma and Asano.
Regarding claim 14, Chen discloses a method comprising: 
determining a plurality of region specific compression amounts for regions of Chen: [0102-0106, 0121, 0132-0134, 0137, 0140, 0152]. The claimed “regions” are mapped to the disclosed blocks. Different regions have different compression formats such as FT1, FT2, FT3 and FT4 and each compression format has a different compression ratio (claimed “compression amount”).)
Chen: Fig. 5; [0152]) and 
triggering one or more Chen: [0046, 0061, 0085, 0110, 0131, 0152]. Compression unit 4 applies the thresholds TH1 to TH3 received from the analyzing unit 8 to trigger the switch between different compression formats.)
Chen does not disclose explicitly 
a high dynamic range (HDR) image;
transmitting the plurality of region specific compression amounts to a media pipeline;
triggering one or more graphics processor interrupts in the media pipeline to switch between different region specific compression amounts.
Chen does not disclose explicitly but Mertens teaches, in the same field of endeavor of HDR image compression, an HDR image. (Mertens: [0001, 0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s disclosure with Mertens’ teachings by combining the compression amount selection method (from Chen) with the HDR image (from Mertens) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the compression amount selection method would still work in the way according to Chen when applied to the HDR image taught by Mertens. A person of ordinary skill in the art would be motivated to combine Chen with Mertens since the combination broadens the application of the compression amount selection method from Chen to HDR images disclosed by Mertens and at the same time provides additional and flexible ways to process HDR images.
The combination of Chen and Mertens, or Chen {modified by Mertens}, does not disclose explicitly but Honma teaches, in the analogous art of image compression, transmitting the plurality of region specific compression amounts to a compression circuit. (Honma: col. 11, lines 23-27) As discussed above, Chan2015 discloses a compression unit which applies compression ratios to compress an image but does not disclose explicitly transmitting the compression ratios to the compression unit, which, however, is well known and commonly practiced as evidenced by Honma’s teaching, i.e., a compression ratio setting circuit separate from the compression circuit can determine the compression ratio and transmit the compression ratio to the compression circuit as commonly done by a person of ordinary skill. As a result, Honma’s teaching would provide a practical and/or alternative implementation of the method from Chen {modified by Mertens}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen {modified by Mertens}’s disclosure with Honma’s teachings by combining the compression amount selection method (from Chen {modified by Mertens}) with the technique of transmitting compression ratios to the compression circuit (from Honma) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the compression amount selection method would still work in the way according to Chen {modified by Mertens} and the technique of transmitting compression ratios to the compression circuit would continue to function as taught by Honma. A person of ordinary skill in the art would be motivated to combine Chen {modified by Mertens} with Honma since the technique of Honma would provide a practical and/or alternative implementation of the method from Chen {modified by Mertens} and, as a result, would enable a more flexible compression amount selection method from Chen {modified by Mertens}.
The difference between the claimed invention and the combination of Chen with Mertens and Honma, or Chen {modified by Mertens and Honma}, is that Chen {modified by Mertens and Honma} only teaches the compression processing but does not disclose explicitly the compression processing using pipeline, which is, however, well known and commonly practiced in the analogous art of image compression with pipeline processing as evidenced by the prior art of Asano. (Asano: Abstract, Figs. 1-4. Col. 9, lines 18-25 (interrupt control). Col. 10, lines 7-24 and 51-61 (interrupt and pipeline). Col. 13, lines 26-36 (pipeline).) When replacing the compression processing from Chen {modified by Mertens and Honma} with the pipeline compression processing from Asano (Asano: Abstract, Figs. 4-5. Col. 10, lines 51-61 (pipeline). Col. 11, lines 42-47 (processing example)), the compression unit (Chen: Fig. 1) or compression circuit (Honma: col. 11, lines 23-27) is replaced with a media pipeline (Asano: Fig. 4) and, as a result, the triggering function which triggers the compression unit of Chen (or compression circuit of Honma) to switch between different region specific compression amounts is replaced with the triggering function which triggers DSP or DIMM interrupts in the media pipeline to make the same switch. (Asano: Fig. 2 is used to explain the interrupt control operation for each DSP or DIMM in a pipeline of DIMMs (col. 9, lines 18-25 and col. 10, lines 7-24). Fig. 4 is a pipeline configuration example. Fig. 5 is a pipeline operation example.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen {modified by Mertens and Honma}’s disclosure with Asano’s teachings by combining the compression amount selection method (from Chen {modified by Mertens and Honma}) with the data pipeline processing technique (from Asano) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the compression amount selection method would still work in the way according to Chen {modified by Mertens and Honma} and the data pipeline processing technique would continue to function as taught by Asano. A person of ordinary skill in the art would be motivated to combine Chen {modified by Mertens and Honma} with Asano since the data pipeline processing technique of Asano would provide a practical and alternative implementation for the compression amount selection method and would enable a faster compression amount selection method from Chen {modified by Mertens and Honma} due the parallel data processing in the data pipeline processing. (Asano: Fig. 5)
Therefore, it would have been obvious to combine Chen with Mertens and Honma and Asano to obtain the invention as specified in claim 14. 
Regarding claim 15, Chen {modified by Mertens and Honma and Asano} discloses the method of claim 14, further comprising: compressing, with the media pipeline, the regions of the HDR image in accordance with the plurality of region specific compression amounts to generate compressed regions. (Chen: [0102-0106, 0121, 0132-0134, 0137, 0140, 0152].) (Mertens: [0001, 0013])
Regarding claim 17, Chen {modified by Mertens and Honma and Asano} discloses the method of claim 14, further comprising: compressing, with a codec, the regions of the HDR image based on the plurality of region specific compression amounts. (Chen: [0102-0106, 0121, 0132-0134, 0137, 0140, 0152].) (Mertens: [0001, 0013])
Regarding claim 18, Chen {modified by Mertens and Honma and Asano} discloses the method of claim 14, further comprising: compressing, with a codec, the regions of the HDR image based on the plurality of region specific compression amounts. (Chen: [0102-0106, 0121, 0132-0134, 0137, 0140, 0152].) (Mertens: [0001, 0013])
In the cited references of Chen {modified by Mertens and Honma and Asano}, an encoding amount selection method is disclosed as discussed above but a system to implement the method and the computer readable storage medium (CRM) to store the program implementing the method are not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a method by a computer system including CRM or its equivalents, as evidenced by the further disclosure from Mertens (Mertens: Fig. 5 and [0049, 0130, 0138]) and Asano (Asano: Figs. 1-2 and 4 ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s {modified by Mertens and Honma and Asano} method with a system (or a computer) including CRM from Mertens and Asano to yield predictable results of the system implementation of the encoding amount selection method. As a result, Chen {modified by Mertens and Honma and Asano} teaches all claim elements specified in the claims 2-3, 5-6, 8-9, 11-12, 20-21 and 23-24.
Claims 2-3 and 5-6 are the system (Mertens: Fig. 5 and [0049, 0130, 0138]; Asano: Figs. 1-2 and 4) claims, respectively, corresponding to the method claims 14-15 and 17-18. Therefore, since claims 2-3 and 5-6 are similar in scope to claims 14-15 and 17-18, claims 2-3 and 5-6 are rejected on the same grounds as claims 14-15 and 17-18.
Claims 8-9 and 11-12 are the apparatus (Mertens: Fig. 5 and [0049, 0130, 0138]; Asano: Figs. 1-2 and 4) claims, respectively, corresponding to the method claims 14-15 and 17-18. Therefore, since claims 8-9 and 11-12 are similar in scope to claims 14-15 and 17-18, claims 8-9 and 11-12 are rejected on the same grounds as claims 14-15 and 17-18.
Claims 20-21 and 23-24 are the computer readable storage medium (Mertens: Fig. 5 and [0049, 0130, 0138]; Asano: Figs. 1-2 and 4) claims, respectively, corresponding to the method claims 14-15 and 17-18. Therefore, since claims 20-21 and 23-24 are similar in scope to claims 14-15 and 17-18, claims 20-21 and 23-24 are rejected on the same grounds as claims 14-15 and 17-18.

Claims 4, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen {modified by Mertens and Honma and Asano} as applied to claims 3, 9, 15 and 21, respectively, as discussed above, and further in view of Croxford.
Regarding claim 16, which depends on claim 15, Chen {modified by Mertens and Honma and Asano} does not disclose explicitly but Croxford teaches, in the analogous art of encoding image or video frame, controlling a transmitter to wirelessly transmit the compressed regions to a display. (Croxford: Figs. 1-2 and [0129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen {modified by Mertens and Honma and Asano}’s disclosure with Croxford’s teachings by combining the compression amount selection method (from Chen {modified by Mertens and Honma and Asano}) with the technique to wirelessly transmit compression results to a display (from Croxford) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the compression amount selection method would still work in the way according to Chen {modified by Mertens and Honma and Asano} and the technique to wirelessly transmit compression results to a display would continue to function as taught by Croxford. A person of ordinary skill in the art would be motivated to combine Chen {modified by Mertens and Honma and Asano} with Croxford since the technique from Croxford would provide a practical and alternative implementation for the compression amount selection method to output its compression results.
Therefore, it would have been obvious to combine Chen {modified by Mertens and Honma and Asano} with Croxford to obtain the invention as specified in claim 16. 
Claims 4, 10 and 22 are the system, apparatus and CRM (Mertens: Fig. 5 and [0049, 0130, 0138]; Asano: Figs. 1-2 and 4) claims, respectively, corresponding to the method claim 16. Therefore, since claims 4, 10 and 22 are similar in scope to claim 16, claims 4, 10 and 22 are rejected on the same grounds as claim 16.

Claims 7, 13, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen {modified by Mertens and Honma and Asano} as applied to claims 2, 8, 14 and 20, respectively, as discussed above, and further in view of Read97.
Regarding claim 19, which depends on claim 14, Chen {modified by Mertens and Honma and Asano} does not disclose explicitly but Read97 teaches, in the analogous art of digital image and graphics processing, wherein the media pipeline is part of a graphics processor. (Read97: Fig. 54, col. 168, lines 27-30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen {modified by Mertens and Honma and Asano}’s disclosure with Read97’s teachings by combining the compression amount selection method (from Chen {modified by Mertens and Honma and Asano}) with the technique to implement the media pipeline as part of a graphics processor (from Read97) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the compression amount selection method would still work in the way according to Chen {modified by Mertens and Honma and Asano} and the technique to implement the media pipeline as part of a graphics processor would continue to function as taught by Read97. A person of ordinary skill in the art would be motivated to combine Chen {modified by Mertens and Honma and Asano} with Read97 since the technique from Read97 would provide a practical and alternative implementation for the compression amount selection method to run on a graphics processor.
Therefore, it would have been obvious to combine Chen {modified by Mertens and Honma and Asano} with Read97 to obtain the invention as specified in claim 19. 
Claims 7, 13 and 25 are the system, apparatus and CRM (Mertens: Fig. 5 and [0049, 0130, 0138]; Asano: Figs. 1-2 and 4) claims, respectively, corresponding to the method claim 19. Therefore, since claims 7, 13 and 25 are similar in scope to claim 19, claims 7, 13 and 25 are rejected on the same grounds as claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669